Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claims 95 and 97 recite the limitation “T(ann)”, which Examiner will take to mean the annealing temperature unless Applicant further clarifies during the course of prosecution. 
Claim Objections
Claim 90 is objected to for containing an apparent typographical error, where barium oxide is represented by the formula “BaO3”, and it appears the formula should be “BaO”. For purposes of examination, the formula will be treated as if it states “BaO” unless otherwise clarified by Applicant during the course of prosecution. Appropriate action is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 89-103 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 95 is recites the phrases “T(200P)” and “T(350P)” without setting forth a definition for the terms within the body of the claims, and claim 99 recites the phrase “T(200P)”. The terms do not appear to be defined within the body of the specification of the instant application. For the purposes of examination, the terms “T(200P)” and “T(350P)” will be interpreted as meaning the temperature when the glass has a viscosity of 200 kP and the temperature when the glass has a viscosity of 350 kP, respectively, unless otherwise clarified by Applicant during the course of prosecution. Appropriate action is required. 
Claim 98 recites the phrase “T35kP” without setting forth a definition for the terms within the body of claim 98. The term does not appear to be defined within the body of the specification. For the purposes of examination, the term “T35kP” will be interpreted as meaning the temperature when the glass has a viscosity of 35 kP unless otherwise clarified by Applicant during the course of prosecution. Appropriate action is required. 
Claim 99 recites the phrase “T200P” without setting forth a definition for the term within the body of claim 99. The term does not appear to be defined within the body of the specification. For the purposes of examination, the phrase “T200P” 
All claims not specifically addressed are rejected due to their dependence on an otherwise rejected claim. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 101 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 101 merely recites the equation which defines the etch index; because the etch index of claim 98 was already inherently defined by this equation, merely reciting the equation in claim 101 does not further limit claim 98.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claims 89-103 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hiyashi et al. (US20180044223, hereinafter referred to as Hiyashi).
Regarding claim 89, Hiyashi discloses a glass comprising, in mole percent on an oxide basis in the ranges: SiO2 68.5-72.0 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with an SiO2 content of 70.3 mol%), Al2O3 greater than or equal to about 13.0 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with an Al2O3 content of 13.3 mol%), B2O3 less than or equal to about 2.5 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with a B2O3 content of 1.6 mol%), MgO 1.0-6.0 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with an MgO content of 4.3 mol%), CaO 4.0-8.0 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with a CaO content of 5.6 mol%), SrO less than or equal to about 4.5 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with an SrO content of 1.2 mol%), BaO less than or equal to about 4.5 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with a BaO content of 3.6 mol%), such that (MgO+CaO+SrO+BaO)/Al2O3 is less than or equal to about 1.6 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with an Al2O3 content of 13.3 mol%, an MgO content of 4.3 mol%, a CaO 2O3 equal to (4.3+5.6+1.2+3.6)/13.3 which is 1.11), and has an etch index greater than or equal to about 23 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with an Al2O3 content of 13.3 mol%, a B2O3 content of 1.6 mol%, an MgO content of 4.3 mol%, a CaO content of 5.6 mol%, an SrO content of 1.2 mol%, and a BaO content of 3.6 mol%, which provides a value of:  -54.6147+(2.50004)*(Al2O3)+(1.3134)*(B2O3)+(1.84106)*(MgO)+(3.01223)*(CaO)+(3.724 8)*(SrO)+(4.13149)*(BaO) equal to -54.6147+(2.50004)*(13.3)+(1.3134)*(1.6)+(1.84106)*(4.3)+(3.01223)*(5.6)+(3.724 8)*(1.2)+(4.13149)*(3.6) which is 24.8), a Na2O content in a range of 1 ppm by weight and about 259 ppm by weight (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with a Na2O content of 0.015 mol%, which correlates to approximately 0.015 wt.% of Na2O, which correlates to approximately 150 ppm Na2
While Hiyashi does not explicitly disclose an annealing point greater than or equal to about 800 °C, this is a property dependent upon the composition of the glass, and the composition disclosed by Hiyashi is sufficiently similar to the claimed composition as described above. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a 
Regarding claim 90, Hayashi discloses a glass comprising, in mole percent on an oxide basis in the ranges: SiO2 63.0-75.0 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with an SiO2 content of 70.3 mol%), Al2O3 13.0-14.0, Regarding claim 91 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with an Al2O3 content of 13.3 mol%), B2O3 >0-2.8 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with a B2O3 content of 1.6 mol%), MgO 0.9-9.0 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with an MgO content of 4.3 mol%), CaO 5.25-11 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with a CaO content of 5.6 mol%), SrO>0-6.0 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with an SrO content of 1.2 mol%), BaO 1.0- 9.0 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with a BaO content of 3.6 mol%), the glass substantially free of alkalis (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with a Na2O content of 0.015 mol%, which correlates to approximately 0.015 wt.% of Na2O, which 2O, a Li2O content of 0.0007 mol%, and a K2O content of 0.004 mol%. Examiner notes that both the Li2O and K2O content are below the ppm range of Na2O provided as a limitation in all presently pending claims, therefore Examiner notes that if 1ppm to about 259ppm Na2O qualifies as alkali free, the same must be true about the range of Li2O and K2O), a Na2O content in a range of 1 ppm by weight and about 259 ppm by weight (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with a Na2O content of 0.015 mol%, which correlates to approximately 0.015 wt.% of Na2O, which correlates to approximately 150 ppm Na2O), and having an etch index >21 km/mm3 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with an Al2O3 content of 13.3 mol%, a B2O3 content of 1.6 mol%, an MgO content of 4.3 mol%, a CaO content of 5.6 mol%, an SrO content of 1.2 mol%, and a BaO content of 3.6 mol%, which provides a value of:  -54.6147+(2.50004)*(Al2O3)+(1.3134)*(B2O3)+(1.84106)*(MgO)+(3.01223)*(CaO)+(3.724 8)*(SrO)+(4.13149)*(BaO) equal to -54.6147+(2.50004)*(13.3)+(1.3134)*(1.6)+(1.84106)*(4.3)+(3.01223)*(5.6)+(3.724 8)*(1.2)+(4.13149)*(3.6) which is 24.8). 
Regarding claim 91, Hiyashi discloses the glass comprises, in mole percent on an oxide basis, SiO2 68.0-71.0 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with an SiO2 content of 70.3 mol%), B2O3 >0-2.0 2O3 content of 1.6 mol%), MgO 3.5-5.0 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with an MgO content of 4.3 mol%), SrO>0-2.0 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with an SrO content of 1.2 mol%), BaO 2.5-4.5 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with a BaO content of 3.6 mol%).
Regarding claim 92, Hayashi discloses the glass comprises, in mole percent on an oxide basis, SiO2 68.0-72.0 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with an SiO2 content of 70.3 mol%), B2O3 >0-2.0 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with a B2O3 content of 1.6 mol%), MgO 3.5-5.0 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with an MgO content of 4.3 mol%), CaO 5.25-10.0 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with a CaO content of 5.6 mol%), SrO>0-2.0 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with an SrO content of 1.2 mol%), BaO 2.5- 4.5 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with a BaO content of 3.6 mol%).
Regarding claim 93, Hayashi discloses glass comprising, in mole percent on an oxide basis in the ranges: SiO2 63.0-75.0 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with an SiO2 content of 70.3 mol%), Al2O3 2O3 content of 13.3 mol%), B2O3 >0-2.0 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with a B2O3 content of 1.6 mol%), MgO 0.9-9.0 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with an MgO content of 4.3 mol%), CaO 5.0-6.5 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with a CaO content of 5.6 mol%), SrO>0-6.0 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with an SrO content of 1.2 mol%), BaO 1.0-9.0 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with a BaO content of 3.6 mol%), the glass substantially free of alkalis (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with a Na2O content of 0.015 mol%, which correlates to approximately 0.015 wt.% of Na2O, which correlates to approximately 150 ppm Na2O, a Li2O content of 0.0007 mol%, and a K2O content of 0.004 mol%. Examiner notes that both the Li2O and K2O content are below the ppm range of Na2O provided as a limitation in all presently pending claims, therefore Examiner notes that if 1ppm to about 259ppm Na2O qualifies as alkali free, the same must be true about the range of Li2O and K2O), a Na2O content in a range of 1 ppm by weight and about 259 ppm by weight (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with a Na2O content of 0.015 mol%, which correlates to approximately 0.015 wt.% of Na2O, which correlates to 2O), and having (MgO+CaO+SrO+BaO)/Al2O3 1.1-1.6 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with an Al2O3 content of 13.3 mol%, an MgO content of 4.3 mol%, a CaO content of 5.6 mol%, an SrO content of 1.2 mol%, and a BaO content of 3.6 mol%, which provides a value of  (MgO+CaO+SrO+BaO)/Al2O3 equal to (4.3+5.6+1.2+3.6)/13.3 which is 1.11), and an etch index >21 tm/mm3 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with an Al2O3 content of 13.3 mol%, a B2O3 content of 1.6 mol%, an MgO content of 4.3 mol%, a CaO content of 5.6 mol%, an SrO content of 1.2 mol%, and a BaO content of 3.6 mol%, which provides a value of:  -54.6147+(2.50004)*(Al2O3)+(1.3134)*(B2O3)+(1.84106)*(MgO)+(3.01223)*(CaO)+(3.724 8)*(SrO)+(4.13149)*(BaO) equal to -54.6147+(2.50004)*(13.3)+(1.3134)*(1.6)+(1.84106)*(4.3)+(3.01223)*(5.6)+(3.724 8)*(1.2)+(4.13149)*(3.6) which is 24.8). 
Regarding claim 94, Hayashi discloses the glass comprises, in mole percent on an oxide basis, SiO2 68.0-72.0 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with an SiO2 content of 70.3 mol%), MgO 3.5-5.0 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with an MgO content of 4.3 mol%), CaO 5.25-6.5 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with a CaO content of 5.6 mol%), SrO>0-2.0 
Regarding claim 95, Hayashi discloses a glass substantially free of alkalis (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with a Na2O content of 0.015 mol%, which correlates to approximately 0.015 wt.% of Na2O, which correlates to approximately 150 ppm Na2O, a Li2O content of 0.0007 mol%, and a K2O content of 0.004 mol%. Examiner notes that both the Li2O and K2O content are below the ppm range of Na2O provided as a limitation in all presently pending claims, therefore Examiner notes that if 1ppm to about 259ppm Na2O qualifies as alkali free, the same must be true about the range of Li2O and K2O) wherein (MgO+CaO+SrO+BaO)/Al2O3 is in the range of about 1.0 and 1.6 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with an Al2O3 content of 13.3 mol%, an MgO content of 4.3 mol%, a CaO content of 5.6 mol%, an SrO content of 1.2 mol%, and a BaO content of 3.6 mol%, which provides a value of  (MgO+CaO+SrO+BaO)/Al2O3 equal to (4.3+5.6+1.2+3.6)/13.3 which is 1.11), the ratio of MgO/(MgO+CaO+SrO+BaO) is in the range of about 0.22 and 0.37 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with an MgO content of 4.3 mol%, a CaO content of 5.6 mol%, an SrO content of 1.2 mol%, and a BaO content of 3.6 mol%, which 3. Examiner notes that g/cm3 correlates to g/cc), Young's modulus >82 GPa (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with a Young's Modulus of 82 GPa, which is close to touching the claimed range of greater than 82 GPa. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).), a Na2O content in a range of 1 ppm by weight and about 259 ppm by weight (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with a Na2O content of 0.015 mol%, which correlates to approximately 0.015 wt.% of Na2O, which correlates to approximately 150 ppm Na2O), and etch index >21 km/mm3 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with an Al2O3 content of 13.3 mol%, a B2O3 content of 1.6 mol%, an MgO content of 4.3 mol%, a CaO content of 5.6 mol%, an SrO content of 1.2 mol%, and a BaO content of 3.6 mol%, which provides a value of:  -54.6147+(2.50004)*(Al2O3)+(1.3134)*(B2O3
While Hayashi does not explicitly state that the glass has a T(ann)>785 °C., T(200P)<1750 C., or T(350)<1340 °C., these properties depend upon the composition of the glass, and the composition disclosed by Hiyashi is sufficiently similar to the claimed composition as described above. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 96, Hayashi discloses the glass comprises a liquidus viscosity >150 kP (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with a liquidus viscosity of logn (dPa*s) 5.3, which correlates to 10^5.3 dPa*s, which provides 199,526 dPa*s. Because 1,000 dPa*s corresponds to 1 kP, this provides a liquidus viscosity of 199.5 kP, which is within the claimed range).
Regarding claim 97, Hayashi discloses a glass substantially free of alkalis (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with a Na2O content of 0.015 mol%, which correlates to approximately 0.015 wt.% of Na2O, which correlates to approximately 150 ppm Na2O, a Li2O content of 0.0007 mol%, and a K2O content of 0.004 mol%. Examiner notes that both the Li2O and K2O content are below the ppm range of Na2O provided as a limitation in all presently pending claims, therefore Examiner notes that if 1ppm to about 259ppm Na2O qualifies as alkali free, the same must be true about the range of Li2O and K2O) wherein (MgO+CaO+SrO+BaO)/Al2O3 is in the range of about 1.0 and 1.6 2O3 content of 13.3 mol%, an MgO content of 4.3 mol%, a CaO content of 5.6 mol%, an SrO content of 1.2 mol%, and a BaO content of 3.6 mol%, which provides a value of  (MgO+CaO+SrO+BaO)/Al2O3 equal to (4.3+5.6+1.2+3.6)/13.3 which is 1.11), an etch index greater than or equal to 21 km/mm3 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with an Al2O3 content of 13.3 mol%, a B2O3 content of 1.6 mol%, an MgO content of 4.3 mol%, a CaO content of 5.6 mol%, an SrO content of 1.2 mol%, and a BaO content of 3.6 mol%, which provides a value of:  -54.6147+(2.50004)*(Al2O3)+(1.3134)*(B2O3)+(1.84106)*(MgO)+(3.01223)*(CaO)+(3.724 8)*(SrO)+(4.13149)*(BaO) equal to -54.6147+(2.50004)*(13.3)+(1.3134)*(1.6)+(1.84106)*(4.3)+(3.01223)*(5.6)+(3.724 8)*(1.2)+(4.13149)*(3.6) which is 24.8), a Na2O content in a range of 1 ppm by weight and about 259 ppm by weight (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with a Na2O content of 0.015 mol%, which correlates to approximately 0.015 wt.% of Na2O, which correlates to approximately 150 ppm Na2O), and Young's modulus >82 GPa (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with a Young's Modulus of 82 GPa, which is close to touching the claimed range of greater than 82 GPa. A prima facie case of obviousness exists where the claimed ranges or 
While Hayashi does not explicitly disclose T(ann)>800 °C, this is a property dependent upon the composition of the glass, and the composition disclosed by Hiyashi is sufficiently similar to the claimed composition as described above. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 98, Hayashi discloses a concentration of SnO2 of between about 0.001 mol % and 0.5 mol % (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with a, SnO2 content of 0.2 mol%), a Na2O content in a range of 1 ppm by weight and about 259 ppm by weight (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with a Na2O content of 0.015 mol%, which correlates to approximately 0.015 wt.% of Na2O, which correlates to approximately 150 ppm Na2O), and an etch index greater than or equal to about 21 km/mm3 (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with an Al2O3 content of 13.3 mol%, a B2O3 content of 1.6 mol%, an MgO content of 4.3 mol%, a CaO content of 5.6 mol%, an SrO content of 1.2 mol%, and a BaO content of 3.6 mol%, which provides a value of:  -54.6147+(2.50004)*(Al2O3)+(1.3134)*(B2O3)+(1.84106)*(MgO)+(3.01223)*(CaO)+(3.724 8)*(SrO)+(4.13149)*(BaO) equal to -
While Hayashi does not explicitly disclose a T35kP greater than or equal to about 1270 °C., this is a property dependent upon the composition of the glass, and the composition disclosed by Hiyashi is sufficiently similar to the claimed composition as described above. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 99, while Hayashi does not explicitly disclose the glass comprises a T200P greater than or equal to about 1650 °C, this is a property dependent upon the composition of the glass, and the composition disclosed by Hiyashi is sufficiently similar to the claimed composition as described above. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 100, Hayashi discloses the glass comprises a liquidus temperature of greater than about 1150 °C (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with a liquidus temperature of 1,220 °C).
Regarding claim 101, Hayashi discloses the etch index is defined by the equation: -54.6147+(2.50004)*(Al2O3)+(1.3134)*(B2O3)+(1.84106)*(MgO)+(3.01223)*(CaO2O3 content of 13.3 mol%, a B2O3 content of 1.6 mol%, an MgO content of 4.3 mol%, a CaO content of 5.6 mol%, an SrO content of 1.2 mol%, and a BaO content of 3.6 mol%, which provides a value of:  -54.6147+(2.50004)*(Al2O3)+(1.3134)*(B2O3)+(1.84106)*(MgO)+(3.01223)*(CaO)+(3.724 8)*(SrO)+(4.13149)*(BaO) equal to -54.6147+(2.50004)*(13.3)+(1.3134)*(1.6)+(1.84106)*(4.3)+(3.01223)*(5.6)+(3.724 8)*(1.2)+(4.13149)*(3.6) which is 24.8).
Regarding claim 102, Hayashi discloses the glass further comprises a Young's modulus greater than or equal to about 82 Gpa (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with a Young's Modulus of 82 GPa, which is close to touching the claimed range of greater than 82 GPa. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).
Regarding claim 103, Hayashi discloses the glass is substantially free of alkalis (see Hayashi at Table 2, Example No. 23, disclosing an example of a glass with a Na2O content of 0.015 mol%, which correlates to approximately 0.015 wt.% of Na2O, which correlates to approximately 150 ppm Na2O, a Li2O content of 2O content of 0.004 mol%. Examiner notes that both the Li2O and K2O content are below the ppm range of Na2O provided as a limitation in all presently pending claims, therefore Examiner notes that if 1ppm to about 259ppm Na2O qualifies as alkali free, the same must be true about the range of Li2O and K2O).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in 
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731